Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 1 of 15            PageID #: 707




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

   CURTIS CHUN,                                  Civ. No. 18-00131 JMS-RT

                      Plaintiff,                 ORDER GRANTING
                                                 DEFENDANT’S MOTION FOR
         vs.                                     SUMMARY JUDGMENT, ECF NO.
                                                 71
   CITY AND COUNTY OF HONOLULU,

                      Defendant.


       ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY
                    JUDGMENT, ECF NO. 71

                                   I. INTRODUCTION

               Plaintiff Curtis Chun (“Chun” or “Plaintiff”) initiated this

  employment discrimination action stemming from his termination by Defendant

  City and County of Honolulu. (“the City”). Before the court is the City’s Motion

  for Summary Judgment seeking dismissal based on the filing of the complaint past

  the applicable statute of limitations. See ECF No. 71. For the foregoing reasons,

  the court GRANTS the City’s Motion.

                                   II. BACKGROUND

               By letter dated July 25, 2012, Plaintiff, an engineer, was terminated

  by the City, with his last day being August 6, 2012. Aylett Decl. ¶ 35, ECF No.

  72-1 at PageID #242.
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 2 of 15                       PageID #: 708




                 On April 10, 2018, Plaintiff filed this suit against the City, alleging

  claims of hazardous work environment and wrongful termination. See ECF No. 1

  at PageID #4-6. On January 9, 2019, the court granted the City’s motion to

  dismiss, with leave to amend. See ECF No. 49. On February 15, 2019, Plaintiff

  filed his First Amended Complaint (“FAC”), asserting claims under the American

  with Disabilities Act (“ADA”), Section 504 of the Rehabilitation Act, and the

  Hawaii Whistleblower Protection Act (“HWPA”). ECF No. 50. The FAC alleges

  that there were times Plaintiff was adjudicated unfit to proceed in criminal cases in

  2014 and 2015, and thus based on mental disability, “the statutes of limitations

  may be tolled.” Id. at PageID #140.1

                 On January 15, 2020, the City filed its Motion for Summary

  Judgment, seeking to dismiss all of Plaintiff’s claims. See ECF No. 71. On April

  29, 2020, the parties stipulated to dismissing with prejudice the ADA claims. See

  ECF No. 88. On May 15, 2020, after two extensions, Plaintiff filed an Opposition

  that included defending an argument not raised in the City’s Motion—that is,

  Plaintiff argued that his claims were not barred by the statute of limitations because



         1
            In State of Hawaii courts, a defendant found “unfit” to proceed to trial is the equivalent
  of a finding of a lack of competence to stand trial in federal court. See Haw. Rev. Stat. (“HRS”)
  §§ 704-403 to 405; State v. Tierney, 127 Haw. 157, 277 P.3d 251 (2012); State v. Castro, 93
  Haw. 424, 426, 5 P.3d 414, 416 (2000).


                                                   2
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 3 of 15                      PageID #: 709




  he is entitled to equitable tolling. See ECF No. 100 at PageID #663-66.2 In its

  May 22, 2020 Reply, the City addressed the statute of limitations argument in

  detail, and requested that the court grant summary judgment based on the running

  of the statute of limitations for both of the FAC’s remaining claims. 3 ECF No. 101

  at PageID #687-93. Given this unusual procedural posture, on June 12, 2020, the

  court entered an order inviting Plaintiff to file a sur-reply, informing Plaintiff that

  the court would consider the City’s statute of limitations argument pursuant to

  Federal Rule of Civil Procedure 56(f). 4 See ECF No. 102. Despite this invitation,

  Plaintiff failed to file a sur-reply. The court finds this matter suitable for

  disposition without a hearing pursuant to Local Rule 7.1(c). See ECF No. 83.

                               III. STANDARD OF REVIEW

                 Summary judgment is proper where there is no genuine issue of

  material fact and the moving party is entitled to judgment as a matter of law. Fed.

  R. Civ. P. 56(a). Federal Rule of Civil Procedure (“FRCP”) 56(a) mandates



         2
            In its Motion, the City discussed tolling only in the context of the 300-day time period
  for Plaintiff to exhaust his administrative remedies. See ECF No. 71-1 at PageID #215-18.
  Nowhere in its opening brief, however, did the City argue that it should be granted summary
  judgment based on the running of the statute of limitations for the Rehabilitation Act or the
  HWPA claim.
         3
          The City did raise the statute of limitations as a defense in its Answer to the FAC. See
  ECF No. 54 at PageID #156 (Seventeenth Defense).
         4
          Under Rule 56(f)(2), “after giving notice and a reasonable time to respond,” the court
  may grant summary judgment “on grounds not raised by a party.”

                                                   3
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 4 of 15           PageID #: 710




  summary judgment “against a party who fails to make a showing sufficient to

  establish the existence of an element essential to that party’s case, and on which

  that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

  317, 322 (1986); see also Broussard v. Univ. of Cal. at Berkeley, 192 F.3d 1252,

  1258 (9th Cir. 1999).

               “A party seeking summary judgment bears the initial burden of

  informing the court of the basis for its motion and of identifying those portions of

  the pleadings and discovery responses that demonstrate the absence of a genuine

  issue of material fact.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th

  Cir. 2007) (citing Celotex, 477 U.S. at 323). “When the moving party has carried

  its burden under Rule 56[(a)], its opponent must do more than simply show that

  there is some metaphysical doubt as to the material facts [and] come forward with

  specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

  Indus. Co. v. Zenith Radio, 475 U.S. 574, 586-87 (1986) (citation and internal

  quotation signals omitted); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  247-48 (1986) (stating that a party cannot “rest upon the mere allegations or

  denials of his pleading” in opposing summary judgment).

               “An issue is ‘genuine’ only if there is a sufficient evidentiary basis on

  which a reasonable fact finder could find for the nonmoving party, and a dispute is


                                            4
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 5 of 15                       PageID #: 711




  ‘material’ only if it could affect the outcome of the suit under the governing law.”

  In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing Anderson, 477 U.S. at

  248). When considering the evidence on a motion for summary judgment, the

  court must draw all reasonable inferences on behalf of the nonmoving party.

  Matsushita Elec. Indus. Co., 475 U.S. at 587; see also Posey v. Lake Pend Oreille

  Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008) (stating that “the evidence

  of [the nonmovant] is to be believed, and all justifiable inferences are to be drawn

  in his favor” (citations omitted)).

                                        IV. DISCUSSION

                 Plaintiff argues that the court should equitably toll the statute of

  limitations as to both claims because he was mentally impaired until February

  2018, approximately two months before his initial complaint was filed. 5 See ECF

  No. 100 at PageID #663-66. The court first addresses the applicable statute of

  limitations for both the § 504 claim and the HWPA claim, and then discusses

  whether Plaintiff has shown that the statutes should be tolled based on mental

  impairment.




         5
            Both parties assume that the doctrine of equitable tolling applies to both § 504 of the
  Rehabilitation Act and the HWPA. For purposes of this Order, the court likewise assumes
  (without making a determination) that equitable tolling applies to both of these statutes.

                                                   5
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 6 of 15            PageID #: 712




                 The statute of limitations for the Rehabilitation Act is governed by the

  most analogous state law statute of limitations. See Ervine v. Desert View Reg’l

  Med. Ctr. Holdings, LLC, 753 F.3d 862, 869 (9th Cir. 2014) (“The statute of

  limitations for claims under Section 504 of the Rehabilitation Act is provided by

  analogous state law.”); Douglas v. Cal. Dep’t of Youth Auth., 271 F.3d 812, 823

  (9th Cir.), amended, 271 F.3d 910 (9th Cir. 2001) (same). And, in Hawaii, the

  two-year personal injury statute of limitations is most analogous to a § 504 action.

  See Toma v. Univ. of Haw., 2017 WL 4782629, at *5 (D. Haw. Oct. 23, 2017)

  (finding that Hawaii’s two-year statute of limitations under HRS § 657-7 applies to

  claims under § 504 of the Rehabilitation Act); Jefferies v. Albert, 2009 WL

  4064799, at *5 (D. Haw. Nov. 24, 2009) (same); Wiles v. Dep’t of Educ. Haw.,

  2006 WL 8436133, at *15 n.7 (D. Haw. Dec. 19, 2006) (same). The statute of

  limitation for the HWPA is also two years. See HRS § 378-63(a); Lalau v. City

  and Cty. of Honolulu, 938 F. Supp. 2d 1000, 1021 (D. Haw. 2013). Thus, unless

  Plaintiff can show the statute of limitations should be tolled, his claims are clearly

  time-barred.

                 A federal court also “borrows the state’s equitable tolling rules” when

  an analogous state law statute of limitation applies, “absent a reason not to do so.”

  See Daviton v. Columbia/HCA Healthcare Corp., 241 F.3d 1131, 1135 (9th Cir.


                                              6
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 7 of 15              PageID #: 713




  2001); see also Ahmed v. Regents of Univ. of Cal., 2018 WL 3969699, at *7 (S.D.

  Cal. Aug. 20, 2018) (applying California state equitable tolling rules to a claim

  under the Rehabilitation Act). Thus, Hawaii’s doctrine of equitable tolling applies

  to both the Rehabilitation Act claim (which borrows Hawaii’s statute of limitation)

  and the HWPA claim.

               Hawaii has adopted federal equitable tolling principles:

               In order to toll a statute of limitations for a complaint
               filed after its expiration, a plaintiff must demonstrate
               “(1) that he . . . has been pursuing his right diligently, and
               (2) that some extraordinary circumstance stood in his
               way.” Felter v. Norton, 412 F. Supp. 2d 118, 126
               (D.D.C. 2006) (citing Pace v. DiGuglielmo, 544 U.S.
               408, 417, 125 S. Ct. 1807, 1814, 161 L.Ed.2d 669
               (2005); Zerilli-Edelglass v. N.Y. City Transit Auth., 333
               F.3d 74, 80-81 (2d Cir. 2003)). Extraordinary
               circumstances are circumstances that are beyond the
               control of the complainant and make it impossible to file
               a complaint within the statute of limitations. Id.
               (citing United States v. Cicero, 214 F.3d 199, 203 (D.C.
               Cir. 2000)).

  Office of Hawaiian Affairs v. State, 110 Haw. 338, 360, 133 P.3d 767, 789 (2006).

  See also Reyes v. HSBC Bank USA, Nat’l Ass’n, 135 Haw. 407, 2015 WL

  3476371, at *6 (Haw. Ct. App. May 29, 2015) (applying federal equitable tolling

  principles to fraudulent concealment); Paco v. Myers, 143 Haw. 330, 2018 WL




                                             7
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 8 of 15                      PageID #: 714




  6177430, at *2 (Haw. Ct. App. Nov. 27, 2018).6 This test “is a very high bar, and

  is reserved for rare cases.” Yow Ming Yeh v. Martel, 751 F.3d 1075, 1077 (9th

  Cir. 2014).

                 And in the specific context of mental impairments, the following test

  applies to equitable tolling:

                 [W]e conclude that eligibility for equitable tolling due to
                 mental impairment requires the petitioner to meet a two-
                 part test:

                 (1) First, a petitioner must show his mental impairment
                 was an “extraordinary circumstance” beyond his control
                 by demonstrating the impairment was so severe that either
                 (a) petitioner was unable rationally or factually to
                 personally understand the need to timely file, or
                 (b) petitioner’s mental state rendered him unable
                 personally to prepare a habeas petition and effectuate its
                 filing.
                 (2) Second, the petitioner must show diligence in pursuing
                 the claims to the extent he could understand them, but that
                 the mental impairment made it impossible to meet the
                 filing deadline under the totality of the circumstances,
                 including reasonably available access to assistance.

                 To reiterate: the “extraordinary circumstance” of mental
                 impairment can cause an untimely habeas petition at
                 different stages in the process of filing by preventing
                 petitioner from understanding the need to file,
                 effectuating a filing on his own, or finding and utilizing
                 assistance to file. The “totality of the circumstances”
                 inquiry in the second prong considers whether the

         6
            Because Hawaii has largely adopted the federal standard for equitable tolling, the court
  relies on federal cases discussing equitable tolling as it relates to a mental impairment.

                                                  8
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 9 of 15              PageID #: 715




               petitioner’s impairment was a but-for cause of any delay.
               Thus, a petitioner’s mental impairment might justify
               equitable tolling if it interferes with the ability to
               understand the need for assistance, the ability to secure it,
               or the ability to cooperate with or monitor assistance the
               petitioner does secure. The petitioner therefore always
               remains accountable for diligence in pursuing his or her
               rights.
  Bills v. Clark, 628 F.3d 1092, 1099-100 (9th Cir. 2010) (internal footnote and

  citations omitted) (stating the test in the context of the filing of a habeas petition).

  This test “reiterates the stringency of the overall equitable tolling test: the mental

  impairment must be so debilitating that it is the but-for cause of the delay, and

  even in cases of debilitating impairment the petitioner must still demonstrate

  diligence.” Yow Ming Yeh, 751 F.3d at 1078. See also Conroy v. Thompson, 929

  F.3d 818, 820 (7th Cir. 2019) (“Mental incompetency may constitute an

  extraordinary circumstance that justifies equitable tolling, but only if the illness in

  fact prevents the sufferer from managing his affairs and thus from understanding

  his legal rights and acting upon them.”) (internal quotation marks omitted).

               “With respect to the necessary diligence, the petitioner must diligently

  seek assistance and exploit whatever assistance is reasonably available. The court

  should examine whether the petitioner’s mental impairment prevented him from

  locating assistance or communicating with or sufficiently supervising any

  assistance actually found.” Bills, 628 F.3d at 1101; see also Milam v. Harrington,

                                              9
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 10 of 15                     PageID #:
                                    716



 953 F.3d 1128, 1132 (9th Cir. 2020).

               Here, Plaintiff relies heavily on: (1) an April 17, 2015 report by Dr.

 Dennis Donovan, a State of Hawaii psychological consultant, regarding Plaintiff’s

 competency to stand trial in state criminal proceedings, ECF No. 99-5; and (2) a

 January 19, 2016 forensic neuropsychological evaluation report prepared by Dr.

 Roger L. Likewise (“Likewise Report”) relating to Plaintiff’s workers’

 compensation claim, ECF No. 82.

               In his April 17, 2015 report, Dr. Donovan noted that he had seen

 Plaintiff “several times for similar cases” including in August 2012,7 and March

 and May of 2014. See ECF No. 99-5 at PageID #639. Dr. Donovan’s 2015 report

 found that Plaintiff may suffer from a “psychotic disorder [not otherwise

 specified]” and possibly “delusional disorder or paranoia schizophrenia.” Id. at

 PageID #640. Based on the review of Plaintiff’s file, his interview with Plaintiff,

 and his “overall impression of [Plaintiff] as well as [Dr. Donovan’s] discussion



        7
           Plaintiff argues that his mental incompetence, as determined by Dr. Donovan, started
 “March and May of 2014,” and thus, tolling should commence at that time. See Pl.’s Opp’n,
 ECF No. 100 at PageID #663. The record submitted by Plaintiff in support of his opposition to
 summary judgment, however, appears to contradict his own stated position. Specifically,
 Plaintiff’s own evidence shows that in September 2012, Dr. Donovan opined that Plaintiff was
 unfit to stand trial. See ECF No. 99-5 at PageID #636-38 (Dr. Donovan’s Sept. 24, 2012 letter
 for Case No. 1P511-487); id. at PageID #643-44 (Oct. 12, 2012 court order finding Plaintiff unfit
 to proceed and seeking reexamination). As set forth below, regardless of when Plaintiff was first
 determined unfit to stand trial, his mental incompetency did not prohibit him from pursuing his
 present claims, and accordingly, he is not entitled to equitable tolling.

                                                10
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 11 of 15               PageID #:
                                    717



 with the leader of the fitness restoration program,” Dr. Donovan concluded that

 Plaintiff was “not fit to proceed” in his criminal case. Id.

              The Likewise Report sets forth in detail Plaintiff’s history of mental

 health issues. The Likewise Report cited excerpts of Dr. Donovan’s April 17,

 2015 letter, noting that Dr. Donovan “evaluated [Plaintiff] on 1/5/15 and

 previously, in March and May of 2014. Each time, Dr. Donovan opined that Mr.

 Chun was not fit to proceed and this remained his opinion today.” See ECF No. 82

 at PageID #406, 448 (sealed). In another entry, the Likewise Report states that on

 May 12, 2015, “[c]ourt was extended as Mr. Chun was unfit.” Id. at PageID #408.

              The record before the court, however, is silent as to Plaintiff’s

 condition between 2015 and 2018. On February 21, 2018, Plaintiff was

 determined by the state court to be “fit to proceed” on a pending criminal charge

 and that pursuant HRS § 704-411(1)(c), he “is no longer affected by physical or

 mental disease, disorder or defect . . . .” ECF No. 72-29 at PageID #353-54.

              Plaintiff now argues, without analysis or legal authority, that the fact

 that he was found incompetent (unfit) to stand trial in several criminal cases

 automatically entitles him to equitable tolling of the statute of limitations. See

 ECF No. 100 at PageID # 663-64. Thus, he argues, the entire duration between




                                           11
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 12 of 15                         PageID #:
                                    718



 March 2014 until February 21, 2018 should be tolled. Ultimately, given the record

 before the court, this assumption ultimately fails. 8

                Even assuming that Plaintiff was mentally incompetent from 2012

 through February 21, 2018, Plaintiff has not come forward with evidence showing

 that his mental incompetence prohibited him from filing the present action within

 the two-year statute of limitations. See, e.g., Yow Ming Yeh, 751 F.3d at 1078

 (stating that a mental impairment must be “so debilitating that it is the but-for

 cause of the delay, and even in cases of debilitating impairment the petitioner must

 still demonstrate diligence.”); Kitchen v. Bauman, 629 F. App’x 743, 747-48 (6th

 Cir. 2015) (presuming incompetency to stand trial, litigant nevertheless is not

 entitled to equitable tolling because he failed to show that the mental incompetency

 “hindered his ability to assist his trial counsel”).

                In fact, the record shows the contrary. Plaintiff was capable of filing

 and pursuing claims in judicial and administrative proceedings, both pro se and

 with the assistance of counsel. For example, on June 29, 2015 (during the period

 he was found incompetent to stand trial), Plaintiff filed a pro se worker’s


        8
             The court is not determining whether a finding of incompetence to stand trial is by
 itself sufficient to support a finding that Plaintiff suffered from the sort of mental impairment
 that justifies tolling. This issue was not properly briefed by either party, and case law suggests
 otherwise. See Mayberry v. Dittmann, 904 F.3d 525, 530 (7th Cir. 2018) (stating that
 incompetence to stand trial, standing alone, is “unlikely” to justify equitable tolling).


                                                  12
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 13 of 15                           PageID #:
                                    719



 compensation claim against the City with the State of Hawaii Department of Labor

 and Industrial Relations. See ECF No. 72-23. In part, that claim alleged that

 Plaintiff was terminated from employment by the City based on retaliation for

 being a “whistle blower due to major serious violation.” Id. at PageID #338.

 Although Plaintiff filed his worker’s compensation claim pro se, Honolulu attorney

 Edmund Lee represented Plaintiff in that matter as of April 2016—evidence that

 Plaintiff was able to seek and obtain counsel to prosecute his claims. Tashima

 Decl., ECF No. 101-1 at PageID #699. 9

                Further, again acting pro se, Plaintiff initiated a March 2015 action in

 this court before Judge Leslie E. Kobayashi. That complaint claimed that

 Plaintiff’s neighbors allowed harmful emissions to travel to his home, and

 attempted to allege violations of several federal statutes including the ADA and the

 Rehabilitation Act. Chun v. Simpson, et. al, Civ. No. 15-00102 LEK-RLP

 (“Simpson Dkt”),10 ECF No. 54 at PageID #675-77 (order dismissing second

 amended complaint, noting that Plaintiff attempted to allege a claim under the



        9
          Edmund Lee filed the initial complaint in the instant case, but later withdrew as
 counsel. Shawn Luiz, Plaintiff’s current counsel, filed the FAC. See ECF Nos. 1, 33 & 50.
        10
            The court takes judicial notice of Plaintiff’s prior actions in state and federal court, as
 referenced throughout this Order. See Fed. R. Evid. 201(b)(2) & (c)(1); see, e.g., Rosales-
 Martinez v. Palmer, 753 F.3d 890, 894 (9th Cir. 2014) (“It is well established that we may take
 judicial notice of judicial proceedings in other courts.”).


                                                   13
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 14 of 15             PageID #:
                                    720



 ADA, and his prior complaint “attempted to allege claims” including Section 504

 of the Rehabilitation Act). And Plaintiff vigorously litigated the case, submitting

 multiple filings and being responsive to court orders. For example, Plaintiff sought

 various extensions from the court (Simpson Dkt, ECF Nos. 13, 45), and worked

 with the court to schedule status conferences (Simpson Dkt, ECF Nos. 5, 7). He

 also filed numerous other motions including a: request for temporary restraining

 order (Simpson Dkt, ECF No. 21); motion for preliminary injunction (Simpson

 Dkt, ECF No. 22); motion seeking clarification on various orders (Simpson Dkt,

 ECF No. 38); and motion for reconsideration (Simpson Dkt, ECF Nos. 55, 57).

              Accordingly, even assuming that Plaintiff was mentally incompetent

 for a period of time, he has not shown the required but-for causation or that he was

 sufficiently diligent. Given that Plaintiff was able to prosecute a worker’s

 compensation claim and a civil case in this court—both relating to the claims

 before the court now—Plaintiff has failed to come forward with evidence to show

 that any mental incompetence prevented him from initiating this instant lawsuit.

 See, e.g., Hipp v. Stephan, 2018 WL 3653178, at *19 (D.S.C. May 21, 2018)

 (litigant not entitled to equitable tolling, in part, because the record shows he was

 able to file other “timely and cogent” prison claims); Hargrave v. Smith, 2008 WL

 4179441, at *4 (S.D. Tex. Sept. 8, 2008) (finding petitioner is not entitled to


                                           14
Case 1:18-cv-00131-JMS-RT Document 103 Filed 07/13/20 Page 15 of 15                PageID #:
                                    721



 equitable tolling for mental incompetency purposes, in part, because “his ability to

 file his federal petition and response are some evidence he is competent”); Kitchen,

 629 F. App’x at 748 (noting that litigant filed a civil suit during time which he

 alleged should have been equitably tolled). Thus, Plaintiff is not entitled to

 equitable tolling. And, because the court declines to apply the doctrine of equitable

 tolling to Plaintiff’s claims, Plaintiff’s claims are time-barred. The parties agree

 that Plaintiff’s claims began accruing, at the very latest, on August 6, 2012 when

 he left his position with the City. But Plaintiff did not file his original complaint in

 this court until April 10, 2018, almost six years later. Accordingly, these claims

 are time-barred.

                                      V. CONCLUSION

              For the foregoing reasons, the court GRANTS the City’s motion for

 summary judgment, as Plaintiff’s claims are time-barred. The Clerk of Court is

 instructed to close the case file.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, July 13, 2020.

                                         /s/ J. Michael Seabright
                                        J. Michael Seabright
                                        Chief United States District Judge



 Chun v. City and Cty. of Honolulu, Order Granting Defendant’s Motion for Summary Judgment,
 ECF No. 71.

                                                15
